Tuzzolino v Tuzzolino (2017 NY Slip Op 08992)





Tuzzolino v Tuzzolino


2017 NY Slip Op 08992


Decided on December 22, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 22, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CENTRA, CARNI, CURRAN, AND TROUTMAN, JJ.


1327 CA 17-00668

[*1]LAWRENCE TUZZOLINO, PLAINTIFF-APPELLANT,
vDIANNE TUZZOLINO, DEFENDANT-RESPONDENT. (APPEAL NO. 2.) 


UNDERBERG & KESSLER LLP, ROCHESTER (RONALD G. HULL OF COUNSEL), FOR PLAINTIFF-APPELLANT.
SUSAN GRAY JONES, CANANDAIGUA, FOR DEFENDANT-RESPONDENT. 

	Appeal from an order of the Supreme Court, Monroe County (James J. Piampiano, J.), entered July 18, 2016 in a divorce action. The order denied the motion of plaintiff to set aside the parties' written separation agreement of October 30, 2013 and modification agreement of July 7, 2014. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Same memorandum as in Tuzzolino v Tuzzolino ([appeal No. 1] ___ AD3d ___ [Dec. 22, 2017]).
Entered: December 22, 2017
Mark W. Bennett
Clerk of the Court